IN THE SUPREl\/[E COURT OF TI-]E STATE OF DELAWARE

JAMES R. SIMl\/IERS, §
§ No. 83, 2017
Defendant Below- §
Appellant, §
§
v. § Court BeloW-Superior Court
§ of the State of DelaWare
STATE OF DELAWARE, §
§ Cr. ID 1403009301 (N)
Plaintiff Below- §
Appellee. §

Submitted: August 11, 2017
Decided: September 25, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
O R D E R

This 25th day of September 2017, upon consideration of the parties’ briefs
and the record on appeal, it appears to the Court that:

(1) The appellant, James Simmers, filed this appeal from the Superior
Court’s denial of his first motion for postconviction relief. We find no merit to the
issues Simmers raises on appeal. Thus, We affirm the Superior Court’s judgment.

(2) A Superior Court jury convicted Simmers in October 2014 of two
counts of Rape in the Fourth Degree and one count of Indecent EXposure in the
Second Degree. The State presented evidence that Simmers Went into a Wooded
area With a developmentally challenged young Woman and digitally penetrated her

vagina and her anus Without consent and exposed himself to her. After the jury

rendered its verdict, Simmers filed a motion for a new trial, which the Superior
Court denied. The Superior Court sentenced Simmers to a total period of twenty
years and thirty days at Level V incarceration, to be suspended after serving six
years and thirty days in prison for decreasing levels of supervision. Simmers’ sole
issue on direct appeal challenged the Superior Court’s denial of his motion for new
trial. We affirmed the Superior Court’s judgment1

(3) Simmers filed his first timely motion for postconviction relief under
Superior Court Criminal Rule 61 in November 2015. The Superior Court granted
Simmers’ motion for the appointment of counsel but later granted counsel’s motion
to withdraw under Rule 61(e)(6).2 Simmers’ motion raised various claims
challenging the sufficiency of the evidence, the credibility of the Witnesses, the
conduct of the State, and the performance of his trial and appellate attorneys. After
obtaining affidavits from Simmer’s trial counsel and appellate counsel and
receiving the State’s response, the Superior Court denied Simmers’ motion, finding
his claims to be without merit. This appeal followed.

(4) On appeal, Simmers raises the same claims that he argued in the

Superior Court. This Court reviews the Superior Court’s denial of postconviction

 

1 Simmers v. State, 2015 WL 6459686 (Del. Oct. 22, 2015).

2 Rule 61(e)(6) permits appointed postconviction counsel to file a motion to withdraw if counsel
finds that the defendant has no substantial ground for postconviction relief and counsel cannot
ethically advocate on the defendant’s behalf.

relief for an abuse of discretion.3 To the extent a party raises questions of law or
constitutional violations, those questions will be reviewed de novo.4 However, this
Court must first consider the procedural requirements of Rule 61 “before
addressing the merits of claims made in postconviction proceedings.”5

(5) Rule 61(i)(4) provides that “any ground for relief that was formerly
adjudicated is thereafter barred.”6 In this case, Simmers’ suggestion that the
State engaged in misconduct by failing to reveal exculpatory evidence about the
victim until just before trial was raised and rejected by the Superior Court in
considering Simmers’ motion for a new trial,7 a decision that was affirmed by this
Court on direct appeal.8 We do not need to reconsider the underlying merits of this
previously adjudicated claim.

(6) Moreover, as the State points out, Simmers did not challenge the
sufficiency of the evidence or the credibility of the witnesses in his motion for new

trial or on direct appeal. Thus, his arguments are barred by Rule 6l(i)(3) unless

 

:State v. Reyes, 155 A.3d 331, 339 (Del. 2017).
Ia'.
5 Wright v. State, 91 A.3d 972, 985 (Del. 2014) (quoting Younger v. State, 580 A.2d 552, 554
(Del. 1990)).
6 Del. Super. Crim. R. 61(i)(4).
7 State v. Simmers, 2015 WL 721292 (Del. Super. Feb. 18, 2015)
8 See Simmers v. State, 2015 WL 6459686 (Del. Oct. 22, 2015).

3

Simmers can establish cause for relief from this procedural default and prejudice
from a violation of his rights.9

(7) The Superior Court treated Simmers’ challenge to the sufficiency of
the State’s evidence as a claim that both his trial and appellate counsel were
ineffective for failing to raise the claim in the Superior Court or on direct appeal.
In considering this claim, as well as Simmers’ other claims of ineffective
assistance of counsel, the Superior Court applied the Strickland standard, which
requires a petitioner to demonstrate that: (a) counsel’s conduct fell below an
objective standard of reasonableness; and (b) there is a reasonable probability that,
but for counsel’s unprofessional errors, the outcome of the trial would have been
different10

(8) In this case, the Superior Court carefi,illy considered each of Simmers’
claims of ineffective assistance and found that all of the alleged errors Were, in
fact, objectively reasonable strategic decisions made by counsel. The Superior
Court concluded that Simmers had established neither cause nor prejudice under
Strz`cklana’.

(9) We agree. Having considered the parties’ briefs and the record on

appeal, we conclude that the judgment below should be affirmed on the basis of,

 

9 Del. Super. Ct. Crim. Rule 61(i)(3) (providing that any “ground for relief that was not asserted
in the proceedings leading to the judgment of conviction is thereafter barred, unless” the
defendant can establish cause for relief from the procedural default and prejudice).

‘° smc/clam v. Washingwn, 466 U.s. 668, 687-88 (1984).
4

and for the reasons assigned by, the Superior Court in its Well-reasoned opinion
dated January 24, 2017. The Superior Court did not abuse its discretion or commit
any error of law.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.
BY TI-[E COURT:

/S/ Garv F. Traynor
Justice